DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 23-30, 32-33 and 36-37 are objected to because of the following informalities: 
Claims 23, 25-30, 32-33 and 36-37 do not contain a comma after the dependent claim and before either “wherein” or “further comprising”. Such is suggested in order to be consistent with the other dependent claims.
Claim 24 does not contain a space between “administered” and “up”.
Claim 24 recites “four time a day”. It is suggested to amend it to read “four time-s a day” in order to have proper plural form.
Claim 26 recites “is formulated in a tables or capsule”. It appears to be a typographical error. The Examiner suggests amended “tables” to “tablet”.
Claim 28 recites “chemotheray”. It appears to be a typographical error. The Examiner suggests amended “chemotheray” to “chemotherapy”.
Claim 29 recites “MMP inhibitor” and claim 30 recites “matrix metalloproteinase (MMP)”. The full name and abbreviation should occur in the earlier claim and then the abbreviated version can be used in any claim thereafter.
Appropriate correction is required.

Duplicate Claims – WARNING

Applicant is advised that should claims 36-37 be found allowable, claims 36-37 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).  In the instant case, both claims encompass the same method.  Therefore, there does not appear to be any difference in scope between the two claims.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 32 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 32 recites the limitation "the daily dose" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 32 depends from claim 21, but claim 21 does not contain a “daily dose” limitation.  Therefore, it is unclear what this limitation refers to and how to interpret the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-32 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN 101797242; published: Aug. 11, 2010; in IDS dated 6/3/21), in view of Jeitner et al. (Cancer Letters, 1996, 103, 85-90).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Wan et al. teach a method for the preparation of cysteamine medicament for the treatment of cancer (limitation of claim 1; [0001]). Wan et al. teach adding the cysteamine medicament to chemotherapy drugs currently in use (limitation of claim 21; [0007]). Wan et al. teach that the dosage forms may be tablets or capsules (i.e., oral forms), as well as in parenteral forms (e.g., i.v., i.m., s.c.) (limitations of claims 23 and 26; [0012]). Wan et al. teach that the treatment of cancer in combination medicament for the treatment of various human solid tumors include origin in the brain (limitation of claim 21; [0016)). Wan et al. teach that the Examples demonstrate that the sensitivity of cancer cells to chemotherapeutic drugs is enhanced by low-dose cysteamine, thereby achieving effective killing of cancer cells by low-dose chemotherapeutic drugs (limitation of instant claims 21 and 27-29). Wan et al. teach that the cysteamine is generally administered at a dose of 300 mg, 1-2 times a day (limitation of instant claims 24 and 36-37).
With regards to the limitations of instant claims 22, 25, 30-31 and 34-35, the prior art teaches the same cysteamine oral formulation administered to the same patient population and therefore, must necessarily produce the same results in vivo (e.g., inhibiting or suppressing growth of malignant glioma, increased thiol levels, modulates enzymatic activity of at least one MMP and prolonging survival in a human patient). Attention is directed to MPEP §2112 which states: The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1948, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Although Wan et al. teach that its formulation can be used to treat the treatment of various human solid tumors include origin in the brain, they do not specifically teach wherein the brain tumor is a malignant glioma, as required by instant claims 1 and 34-35.  However, this deficiency is cured by Jeitner et al.
	Jeitner et al. teach that cysteamine, a thiol compound that crosses the blood-brain barrier, inhibits the proliferation of neural neoplastic cells in vitro, including in the glioma cell line (2607) (Abstract).
	Wan et al. do not specifically teach that the daily dose is between 10 mg/kg and about 250 mg/kg, as required by instant claim 32.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Wan et al. and Jeitner et al. are each directed to cysteamine compositions and uses thereof.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to modify the method taught by Wan et al., by administering the cysteamine-containing composition to a human with malignant glioma, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Jeitner et al. teach that cysteamine was effective in inhibiting the growth of a glioma cell line (Results).
Regarding the concentration of cysteamine as specified in claim 32, MPEP 2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Furthermore, Wan et al. teach a high dose of 300 mg twice daily (i.e., 600 mg daily). Therefore, if the patient is for example, 100 or 125 lbs (45.4 and 56.7 kg, respectively) and the patient is administered the 600 mg daily dose, then based on the patient weight, the patient would receive 13.2 and 10.6 mg/kg which reads on the claimed range. Fig. 7 shows that there is no cytotoxicity in dose below 2 µM. It is noted that Applicants’ specification teach that the cysteamine product is administered in a therapeutically effective amount (with the range of 0.01-1000 mg/kg; e.g., 500 mg/kg) and is, of course, dependent on age, weight, and general condition of the patient, the severity of the condition being treated and the judgment of the prescribing physician ([0081]). Wan et al. teach that high doses of cysteamine are not desired due to gastric ulcer side effects ([0015]). And furthermore, the doctor can determine the dose at a safe dose based on the patient’s condition and the effect of chemotherapy ([0017]). The goal of the combination therapy taught by Wan et al. is to use the cysteamine to improve the sensitivity of the cancer cell to the chemotherapeutic drug by the low dose of cysteamine, thereby realizing the effective killing of the cancer cell by the low dose of the chemotherapeutic drug ([0018]). That is, cysteamine dose is not responsible for the cancer cell cytotoxicity. The Applicants' specification provides no evidence that the selected concentration range in claim 32 was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art.  Due to numerous biological effects (e.g., dependent on age, weight, and general condition of the patient, the severity of the condition being treated and the effect of chemotherapy as taught in the instant specification and Wan et al.), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be advantageous for providing the optimal biological effect with fewer side effects (e.g., gastric ulcer).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (CN 101797242; published: Aug. 11, 2010; in IDS dated 6/3/21), in view of Jeitner et al. (Cancer Letters, 1996, 103, 85-90) as applied to claims 21-32 and 34-37 above, and further in view of Ray (US 2012/0302940; published: Nov. 29, 2012; in IDS dated 6/3/21).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
See the above rejection for details regarding limitations of instant claims 21-32 and 34-37.
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Wan et al. do not teach wherein the cysteamine is conjugated with nanoparticles, as required by instant claim 33. However, this deficiency is cured by Ray.
	Ray is directed to multifunctional popcorn-shaped gold nanomaterial for sensing, treatment and for a unique way of monitoring treatment effectiveness during therapy process of different human cancer cells and pathogenic bacteria. Ray teaches that cystamine was added to the nanoconjugates (see the preparation steps described in [0042-0045]). Ray teaches that these gold nanoparticles are used to kill human cancer cells.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Wan et al. and Ray are each directed to cysteamine-containing pharmaceutical compositions. Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to use the cystamine conjugated gold nanoparticles taught by Ray in the method of Wan et al., as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Ray teaches that the use of the nanoparticles provides an effective, non-invasive treatment of cancer and drug resistant bacteria in vivo photothermal therapy ([0030]).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617